The opinion of the court was delivered by
Scott, J.
This appeal was taken from an order setting-aside a judgment, and the respondents move to dismiss the same upon the ground that the same was not a final order from which an appeal will lie. We have so held in Lilienthal v. Wright, 1 Wash. 1 (23 Pac. Rep. 801), and in Gower v. Gower, 1 Wash. 16 (24 Pac. Rep. 29).
The appellant claims that under the circumstances of this case he has no relief unless his appeal can be maintained, but we do not find anything in the record to warrant this contention. He certainly has a right to have the cause proceed to final judgment in the superior court, and if such judgment should be adverse to him, an appeal can be taken therefrom.
Since the decision of Lilienthal v. Wright and Gower v. Gower, the law has been changed, in that it allows proceedings to be instituted to set aside and vacate judgments without any statutory limitation as to time, as was the case when those two decisions were rendered. The time for instituting such proceedings being unlimited by statute, the right to an appeal from an order vacating a judgment is much more important than formerly, and the absence of *261such a right under some circumstances might be subversive of the ends of justice. It being a question of practice, had the law at the time those cases were decided been as it now is, it might have led the court to have held otherwise, but as the present legislative assembly has passed a law authorizing an appeal from an order granting a new trial, we do not deem it advisable or necessary to review our former holding. See Laws 1893, p. 119, §1, subd. 6.
Consequently the motion is granted and appeal dismissed.
Dunbar, C. J., and Hoyt, Anders and Stiles, JJ., concur.